NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30260

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00052-TOR

 v.
                                                MEMORANDUM*
MAURICIO AGUILAR-ROBLERO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, Chief Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Mauricio Aguilar-Roblero appeals from the district court’s judgment and

challenges his guilty-plea conviction and 135-month sentence for possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A)(viii). Pursuant to Anders v. California, 386 U.S. 738 (1967), Aguilar-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Roblero’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. Aguilar-Roblero has filed a pro se

supplemental brief. No answering brief has been filed.

      Aguilar-Roblero waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED. We treat Aguilar-Roblero’s

pro se submissions, Docket Entry Nos. 14 and 21, as motions for appointment of

new counsel and DENY the motions.

      DISMISSED.




                                          2                                     17-30260